REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020, has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks filed November 30, 2020, were responsive to the office action mailed July 31, 2020.  Claims 1, 3-8, 10-13, 15, and 17-20, had been previously pending and claims 8 and 10-13 were amended, claims 1, 3-7, 15, and 17-20, were cancelled and claims 21-25 were newly filed.  Claims 8, 10-13, and 21-25, are therefore currently pending and are allowable.
Pertaining to objection to specification in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment has overcome the basis for this objection and it has been withdrawn.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 10 and 17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 was cancelled rendering moot this rejection of that claim.  The amendment overcame this ground of rejection of claim 10.
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 1, 3-6, 15, and 17-20, were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Claims 1, 3-6, 15, and 17-20, were cancelled rendering moot this rejection.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1, 3-8, 10-13, 15, and 17-20, had been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters et al. (Paper No. 20200311; Pub. No. US 2015/0186869 A1).  Claims 1, 3-6, 15, and 17-20, were cancelled rendering moot this rejection of those claims.  The amendment overcame this rejection of claims 8 and 10-13.
Response to Arguments
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant’s arguments, see remarks filed November 30, 2020, with respect to the rejection of claims 8 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Winters et al. (Paper No. 20200311; Pub. No. US 2015/0186869 A1) were fully considered and were persuasive.  Remarks pp.13-22.  The rejection of claims 8 and 10-13 has been withdrawn.
et al. (Patent No. US 7,895,129 B2), Ramadge et al. (Pub. No. US 2014/0297470 A1), Bjerre et al. (Patent No. US 7,827,119 B2), Williams et al. (Patent No. US 7,660,721 B2), and Lutnick et al. (Pub. No. US 2015/0142594 A1).
Independent claims 8 and 21 recite an apparatus and a device, respectively, for performing steps including requesting and engaging courier services between a pick up and delivery location.  The claims also include inter alia:
”a plurality of Application Programming Interfaces (APls) for accessing a delivery service, wherein the one or more plurality of APls are integrated into an application executable on the merchant computing device;… receiving, initial location information for a mobile computing device associated with a courier based at least in part on data from a location sensor of the mobile computing device; sending, based at least in part on the received initial location information, a communication to an application executable on the mobile computing device that is associated with the courier, the communication requesting that the courier deliver the first order by travelling from a pickup location to a delivery location; receiving, from the application on the merchant computing device, via a first API of the plurality of APls integrated into the application on the merchant computing device, the first API configured for obtaining a status of a plurality of orders of a requesting merchant, a request for a delivery status of the plurality of orders of the merchant, the plurality of orders including the first order, wherein the request via the first API is received based on an input via a first user interface presented by the application on the merchant computing device; determining a delivery status of the plurality of orders based at least partially on location information received from a plurality of mobile computing devices associated with a plurality of couriers, the plurality of couriers including the courier; sending, to the application on the merchant computing device, via the first API, the delivery status of the plurality of orders, to prompt the application on the merchant computing device to present, in the first user interface, the delivery status of the plurality of orders in a first portion of the first user interface; receiving, from the application on the merchant computing device, via a second API of the plurality of APls, an indication of a selection received via the first portion of the first user interface for Claim 8.

Phillips teaches a similar interface for order shipment status tracking but does not include at least using location sensors on a courier’s mobile computing device to determine delivery status by tracking couriers and does not integrate such tracking in the merchant interface.  It therefore also lacks similar functionality combining the merchant interface interactions and APIs.  Phillips therefore does not anticipate nor fairly and reasonably render obvious the above detailed combination of limitations, alone or in combination with the other known references.
Ramadge teaches a user interface displayed on a mobile device that communicates any one of multiple order statuses.  See at least ¶0094. It does not disclose displaying multiple selectable order statuses, and does not teach using a location sensor on the courier’s mobile computing device to determine delivery status.  Ramadge therefore does not disclose, anticipate, nor fairly and reasonably render obvious the above detailed combination of limitations, alone or in combination with the other known references.
Bjerre has the informational capacity to track status of multiple shipment carriers at the same time but without a location tracking sensor on the courier’s mobile device, and it also lacks any equivalent interface or API setup.  It does not therefore teach, anticipate, nor fairly and reasonably render obvious the above detailed combination of limitations, alone or in combination with the other known references.
Williams discloses a list of deliveries in progress with a status and a link to more details, but it does not disclose or suggest at least using location sensors to track the delivery agent and therefore cannot suggest using that information to determine status.  See figs. 46, 48, and 57.  It also fails to disclose at least using two APIs to interact with the display on the interface and displaying the subject information on two different interface regions of the merchant device. Williams therefore does not teach, anticipate, nor fairly and reasonably render obvious the above detailed combination of limitations, alone or in combination with the other known references.
Lutnick is co-owned with Winters and the relevant subject matter in Lutnick is similar to Winters.  It is distinguishable from Winters based on the same reasoning argued by applicant in the above noted remarks filed November 30, 2020. Lutnick therefore does not teach, anticipate, nor fairly and reasonably render obvious the above detailed combination of limitations, alone or in combination with the other known references.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art has now been introduced, addressed, and distinguished, including by amendment and argument 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        January 14, 2021